AMENDED SHARE REPURCHASE PROGRAM

     THIS AGREEMENT is entered into as of July 23, 2002 between THE TALBOTS,
INC., a Delaware corporation (“Talbots”) and AEON (U.S.A.), INC., a Delaware
corporation (“AEON USA”).

     WHEREAS, Talbots originally initiated its share repurchase program in
February 1995 and subsequently extended such program from time to time up to the
date hereof; and

     WHEREAS, as part of the share repurchase program, except for the most
recent extension to the share repurchase program, for each month in which
Talbots has repurchased shares from the public shareholders, Talbots has then
repurchased such numbers of shares of Common Stock from AEON USA sufficient to
maintain substantially the same percentage ownership in Talbots between AEON USA
and the public shareholders; and

     WHEREAS, Talbots has completed the most recent share repurchase program and
the Board of Directors of Talbots believes that it is in the best interest of
Talbots and its shareholders to amend the share repurchase program; and

     WHEREAS, the Board of Directors of Talbots has now authorized the
expenditure of up to an additional $50 million for the repurchase of shares of
Common Stock under the amended share repurchase program, such repurchases to be
made from time to time over a two year period (the “Program”); and

     WHEREAS, it is agreed that the price to AEON USA for shares repurchased
from AEON USA under the Program will continue to be the weighted average price
paid to the public shareholders;


--------------------------------------------------------------------------------

     NOW, THEREFORE, it is agreed by Talbots and AEON USA as follows:

     1.     Purchase Dates.  On a business day (“monthly purchase date”)
occurring in the last five (5) calendar days of each calendar month in which
Talbots has purchased shares of its Common Stock from the public in open market
purchases, privately negotiated transactions or otherwise, Talbots will purchase
from AEON USA, and AEON USA will transfer and sell to Talbots, a pro rata number
of shares of Talbots Common Stock.

     2.     Purchase Price.  The purchase price to be paid by Talbots to AEON
USA for the shares purchased from AEON USA under the Program will be equal to
the weighted average price (excluding commissions, mark-ups, fees and other
costs) paid by Talbots for the shares of Talbots Common Stock purchased from the
public shareholders for such calendar month under the Program (the “Weighted
Average Price”).

     3.     Purchase Notice.  At least one (1) business day before each monthly
purchase date, Talbots will provide written notice to AEON USA by telecopy or
otherwise of (a) the total number of shares of Talbots Common Stock purchased by
Talbots from the public shareholders for the particular calendar month under the
Program and the respective purchase prices of such shares purchased from the
public shareholders, (b) the total number of shares of Talbots Common Stock to
be purchased from AEON USA on the monthly purchase date pursuant to paragraph 1
above, (c) the purchase price to be paid by Talbots to AEON USA determined under
paragraph 2 above, and (d) the aggregate purchase price to be paid by Talbots to
AEON USA for all shares to be purchased from AEON USA for such month.


--------------------------------------------------------------------------------

     4.      Payment.   On each monthly purchase date Talbots will make payment
to AEON USA for the shares being purchased from AEON USA for such month. Payment
of the purchase price will be by wire transfer or other mutually agreed payment
method.

     5.     Transfer of AEON USA Shares.   On or promptly following each monthly
purchase date, AEON USA will deliver stock certificates to the stock transfer
agent of Talbots with instructions to transfer the total number of Talbots
shares of Common Stock purchased by Talbots from AEON USA for such month. AEON
USA will also deliver to the stock transfer agent such stock powers and other
instruments as may be necessary to give effect to such purchase.

     6.     General.   This Agreement is binding upon and is for the benefit of
Talbots and AEON USA and their respective successors and assigns, and no other
person or entity shall have any rights or benefits under this Agreement either
as a third party beneficiary or otherwise. This Agreement may be amended by an
agreement signed by Talbots and AEON USA.

     IN WITNESS WHEREOF, the parties have each signed and delivered this
Agreement as of the date set forth on the first page of this Agreement.


THE TALBOTS, INC.


By:     EDWARD L. LARSEN
——————————————
Name:  Edward L. Larsen
Title:    Senior Vice President, Finance,
             Chief Financial Officer


AEON (U.S.A.), INC.


By:     ISAO TSURUTA
——————————————
Name:  Isao Tsuruta
Title:    Executive Vice President
